977 F.2d 583
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fasih U. SAMAD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5573.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1992.

1
Before DAVID A. NELSON and SILER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Fasih U. Samad appeals a district court order dismissing his motion to vacate filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1991, Samad pleaded guilty to mail fraud and making false statements to the IRS.   The district court sentenced Samad to 21 months imprisonment.   In his motion to vacate, Samad alleged that the prosecution withheld certain exculpatory evidence and that certain information contained in the presentence report was inaccurate.   The district court determined that Samad's claims were without merit and dismissed the case.   Samad has filed a timely appeal.


4
Upon review, we determine that the district court properly denied Samad's motion to vacate.   Samad has failed to show a fundamental defect in his proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on April 1, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation